Citation Nr: 1721898	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-04 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to a service-connected disability or Agent Orange/herbicide exposure.

2. Entitlement to service connection for right ear hearing loss, to include as secondary to hypertension.

3. Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease, status post coronary artery bypass graft status post pacemaker (coronary artery disease under DC 7011) for the period of November 1, 2011, to January 21, 2013.

4. Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease status post coronary artery bypass graft and myocardial infarction (coronary artery disease under DC 7005) prior to December 27, 2010.

5. Entitlement to an initial evaluation in excess of 60 percent for coronary artery disease under DC 7005 for the period of December 27, 2010, to August 29, 2011.

6. Entitlement to an initial evaluation in excess of 60 percent for coronary artery disease under DC 7011 on or after January 22, 2013.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1968.

These matters come before the Board of Veterans' Appeals (Board) from November 2010 and December 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

During the pendency of the appeal, in a January 2011 rating decision, the RO increased the evaluation for coronary artery disease under DC 7005 from 10 percent to 30 percent, effective December 8, 2010. Subsequently, in a November 2013 rating decision, the RO increased the evaluation for coronary artery disease under DC 7005 from 10 percent to 30 percent, effective from February 2, 2010, assigned a 60 percent evaluation under DC 7005 from December 27, 2010, assigned a 100 percent evaluation under DC 7011 from August 28, 2011, assigned a 10 percent evaluation under DC 7011 from November 1, 2011, and assigned a 60 percent evaluation under DC 7011 from January 22, 2013. Applicable law mandates that, when a Veteran seeks an evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). This excludes the period of time when the Veteran was awarded a 100 percent evaluation.

The Board remanded these matters in March 2016 for additional development. In consideration of the appeal, the Board is not satisfied there was substantial compliance with the remand directives in regard to the Veteran's coronary artery disease claim as explained below. However, there was substantial compliance in regard to the other issues on appeal, and the Board will proceed with review on those issues. Stegall v. West, 11 Vet. App. 268 (1998).

A Supplemental Statement of the Case (SSOC), issued by the RO in July 2016, continued to deny service connection for the Veteran's hypertension and right ear hearing loss. The SSOC maintained the staged ratings for the Veteran's coronary artery disease as they were decided in the November 2013 Rating Decision.

The issue(s) of an initial rating in excess of 30 percent for coronary artery disease under DC 7005 prior to December 27, 2010, an initial rating in excess of 60 percent for coronary artery disease  under DC 7005 for the period of December 27, 2010, to August 29, 2011, and an initial rating in excess of 60 percent for coronary artery disease under DC 7011 on or after November 1, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a diagnosis of hypertension during the pendency of the appeal.

2. The Veteran's hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service, was not continuous since service, and was not shown to a compensable degree within one year of service.

3. The Veteran's hearing loss cannot be claimed as secondary to hypertension because hypertension is not service connected.

4. There is no indication the Veteran's coronary artery disease was no longer manifested by workload of more than 5-7 METs, resulting in a 60 percent rating, or 3-5 METs between August 29, 2011, and January 21, 2013.


CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by the Veteran's active duty service and is not presumed to have incurred therein, nor was hypertension proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2. The right ear hearing loss disability was not incurred in active service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

3. Right ear hearing loss cannot be secondarily service-connected by a nonservice-connected disability. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.310 (2016).

4. From November 1, 2011, to January 21, 2013, the criteria for a 60 percent rating have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.14, 4.104, Diagnostic Code (DC) 7011 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d  1375 (Fed. Cir. 2015).

Additionally, the Board finds there has been substantial compliance with its March 2016 remand directives in regard to the Veteran's claims for entitlement to service connection for hypertension and right ear hearing loss.  VA medical records were obtained from November 2014 to the present. The Veteran was provided a VA examination in May 2016. After a review of the file, the VA examiner determined the nature and etiology in regard to the Veteran's hypertension claim, addressing the prior diagnosis of hypertension of record. The results of this examination did not warrant any further examination in regard to the Veteran's right ear hearing loss claim. The Veteran was also examined in regard to his coronary artery disease to determine the current severity of the Veteran's service-connected coronary artery disease. A July 2016 SSOC continued to deny service connection for hypertension and right ear hearing loss, and continued the staged ratings for coronary artery disease as indicated above.  

However, the Board notes the first directive of the March 2016 remand was to contact the Veteran and request that he "provide names and addresses of any and all health care providers who have provided treatment... [and a]fter acquiring this information and obtaining any authorization, the AOJ should obtain and associate these records with the claims file." The Veteran was mailed a letter requesting this information in April 2016. This letter was returned, and the record does not indicate VA made any other attempts to contact the Veteran about private medical records not already of record.

Stegall requires only substantial compliance, not absolute compliance. Dyment v. West, 13 Vet. App. 141, 146-47 (1999). The Veteran has not asserted he has sought private treatment for hypertension or hearing loss, and therefore, a decision on these claims will not be prejudiced in regard to these claims. However, the Veteran has clearly asserted he has seen a private physician for ongoing treatment of his coronary artery disease, and therefore, the Veteran may be prejudiced if the Board were to make a decision on the Veteran's staged-rating claims associated with his coronary artery disease without being given this final opportunity to provide VA with information regarding private medical treatment.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand in regard to the hypertension and hearing loss claims, and no further remand is necessary. Stegall, 11 Vet. App at 268. Therefore, the Board will proceed to review and decide these claims based on the evidence of record. In regard to the Veterans claim for coronary artery disease, the Board will decide the issues not prejudiced by the lack of compliance with Stegall, and remand the remaining issues to attempt to gather private treatment records in accordance with the Board's March 2013 remand directives.

II. Service Connection - Generally

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d , 1362, 1366 (Fed. Cir. 2009).

Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d  1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d  1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d  at 1287 (quoting 38 U.S.C.A. § 5107(b)).

A. Hypertension

The Veteran contends he has hypertension and that his disability was caused by exposure to Agent Orange and secondarily caused by service-connected posttraumatic stress disorder (PTSD) or coronary artery disease. However, the Board will also consider whether hypertension is directly connected to service.

The Veteran contends he first began to notice symptoms of hypertension in 1991 or 1993, according to his statements at various VA examinations or appointments. The Veteran contends he experienced these symptoms, but he did not see a doctor about these symptoms until 2000. From 2000 to 2011 the Veteran was on medication for hypertension, and his VA medical records from 2007 to 2010 continuously report his hypertension is under control. The Veteran reported he was not currently being treated for hypertension.

At a July 2015 examination, the examiner noted the Veteran was no longer on medication for hypertension. The Veteran indicated he stopped taking his medication after his pacemaker was put in because the pacemaker improved his blood pressure. The examiner also indicated the Veteran had no history of diastolic blood pressure elevation and no objective hypertension since 2010, when he filed his initial claim.

At a May 2016 VA examination, the examiner opined the Veteran never had hypertension, and that the history of hypertension entered the medical history was based on a history of metoprolol use. The examiner further opined that beta-blockers are used extensively after acute myocardial infarction as part of therapy and secondary prevention.

Service treatment records (STRs) are silent in regard to any complaints of symptoms related to hypertension, nor is there any indication the Veteran had high blood pressure or a diagnosis of hypertension while in service.

The Board finds that while the Veteran is competent to testify to his symptoms, he is not competent to diagnose hypertension. The May 2016 VA examiner provided regular blood pressure ratings from November 2010 to April 2016, all of which showed no elevated diastolic pressure. This evidence is much more probative of the Veteran's disability during the appeal period when combined with the examiner's opinion as to why hypertension was continuously noted in the Veteran's records. As a result, the preponderance of the evidence suggests the Veteran does not currently have hypertension and has not had hypertension at any point since he filed his claim in February 2010.

The first requirement for service connection on a direct basis is a current diagnosis. As the Veteran does not currently have a diagnosis of hypertension and the preponderance of the evidence suggests the Veteran has not had a diagnosis of hypertension during the pendency of the appeal, service connection on a direct basis must be denied.

Hypertension is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(b) based on chronic in-service symptoms and continuous post-service symptoms apply. Walker, 708 F.3d  at 1331. The Veteran is also service-connected for PTSD and coronary artery disease. However, a current diagnosis is required for service connection based on chronicity, as secondary to Agent Orange/herbicide exposure, or as secondary to another service-connected disability. As the preponderance of the evidence suggests the Veteran does not have a diagnosis of hypertension during the pendency of the appeal, service connection cannot be granted on these grounds.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim must be denied.

B. Right Ear Hearing Loss

Initially, the Board notes that service connection for left ear hearing loss has been granted.  Thus, service connection for right ear hearing loss remains on appeal.

The Veteran contends that he has right ear hearing loss due to acoustic trauma during service. Specifically he references explosions near his barracks, which were also located near a frequently used aircraft runway, and his work with old teletype machines, which were constantly running and very loud. He testified he did not wear ear protection while working around the teletype machines.

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran meets the requirements of a hearing loss disability for VA purposes. On the authorized VA audiological evaluation in July 2015, puretone thresholds, in decibels, for the Veteran's right ear were as follows: 


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
25
30
45
65
70

The Veteran's speech recognition score was 88 percent in the right ear.

Hearing loss is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(b) based on chronic in-service symptoms and continuous post-service symptoms apply. Walker, 708 F.3d at 1331.

STRs do not reflect any complaints, treatments, or diagnoses of right ear hearing loss. The Veteran had essentially normal hearing when he entered service. The audiometric testing results at the Veteran's exit examination showed pure tone threshold levels, in decibels, for his right ear were as follows: 


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
5
0
10
15
20

There are no other complaints of hearing loss in the record until the Veteran filed his claim in February 2010, approximately 42 years after he was discharged from active service.

The Board finds that right ear hearing loss did not manifest within one year after discharge from service. The earliest audiological examination of record, which confirmed a hearing disability, was in August 2010. Service connection for right ear hearing loss cannot be presumed based on development of a chronic disease after service.

There is also not evidence of continuity of symptomatology. Although the Veteran reported exposure to loud and constant noises during service, the STRs do not indicate any complaints of hearing loss in service, and at his exit examination, the Veteran's hearing was assessed as normal. Furthermore, the Veteran did not raise the issue of hearing gloss until February 2010, approximately 42 years after discharge from active service, when he filed his claim for compensation.

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must still be reviewed to determine whether service connection can be granted on another basis. See Combee v. Brown, 34 F.3d  1039, 1043-44 (Fed. Cir. 1994). As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection.

The Veteran is competent to report being around loud noises in service. The Veteran specifically cited his exposure to planes taking off and landing on an airstrip near his barracks, consistent work around loud teletype machines, and one incident in which there was an explosion near his barracks, and the Board finds these incidents in service to be credible examples of acoustic trauma in service.

However, the Board finds no nexus between the in-service acoustic trauma and the Veteran's current hearing loss. The Veteran was afforded a VA examination in August 2010 to determine the nature and etiology of his hearing loss. The VA examiner opined in a July 2015 examination that the Veteran's current hearing loss was less likely than not attributable to service because the STRs indicate his hearing was normal when he was discharged from service and there was no significant threshold shift at any frequency. (This same examiner made a finding in this examination report that there was a significant threshold shift in the left ear to establish in-service left ear hearing loss.)  As a result, the examiner opined that the Veteran's current right ear hearing loss was more likely caused by post-service noise exposure or aging.

The rating decision issued in December 2010 asserted the Veteran's hearing loss could have been caused by hypertension. The Board finds the Veteran's right ear hearing loss cannot be secondarily service-connected through hypertension because the Veteran is not service connected for hypertension, as noted above.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. Thus, the claim for service connection for right ear hearing loss disability must be denied.

III. Increased Rating - Coronary Artery Disease
(a) Increased Ratings, Generally

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire appeal period, from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established an increase in the disability rating is at issue, it is the present level of disability that is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

The Court has held that, in determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

(b) Rating from November 1, 2011 to January 21, 2011

The Veteran was initially rated at 30 percent under DC 7005, arteriosclerotic heart disease (coronary artery disease). On December 27, 2010, the Veteran's rating was increased to 60 percent, due to a finding of a workload of 5-7 METs and the requirement that the Veteran take continuous medication for his coronary artery disease. In August 2011, the Veteran had a pacemaker put in, and was his rating was increased to 100 percent under DC 7011, ventricular arrhythmias (sustained), from the date he received the pacemaker, August 30, 2011, to two months after the surgery, October 31, 2011.  From November 1, 2011 to January 21, 2013, the Veteran was given a 10 percent rating under DC 7011, and the RO stated this was done because it was the minimum rating that could be given following the placement of a pacemaker. At his examination in January 2013, the Veteran was found to have a workload of 3-5 METs and was awarded a 60 percent rating under DC 7011.

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen intake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note 2.

DC 7011 refers to ventricular arrhythmias (sustained).  A 10 percent rating is assigned when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required.  

A 30 percent rating is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

A 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent; or with an automatic implantable Cardioverter-Defibrillator (AICD) in place.  38 C.F.R. § 4.104.

Prior to the placement of the Veteran's pacemaker, the Veteran was rated at 60 percent, under DC 7005, based on a December 2010 VA examination showing a workload of 5-7 METs and the continuous need for medication. In the time between this VA examination and the placement of the pacemaker, the records do not indicate the Veteran's disability got better, nor is there an indication the disability improved after the placement of the pacemak.er and prior to the January 2013 VA examination which showed a workload of 3-5 METs resulting in the Veteran's rating again being increased to 60 percent, the rating he had been awarded prior to the placement of the pacemaker.  The only justification provided by the AOJ for the decrease to 10 percent following the placement of the pacemaker in August 2011 was that 10 percent was the "minimum evaluation following the two month convalescence evaluation for pacemaker implantation." The Board finds this rating should have included a discussion of the Veteran's METs scores and the current severity of his disability during that time period. Absent this discussion at that time, the Board finds no basis for the decrease to 10 percent for the disability and finds that restoration of the 60 percent rating is warranted from November 1, 2011 to January 21, 2013. 

Because the Board is remanded the staged ratings for this disability, it need not go into a discussion on whether an evaluation in excess of 60 percent is warranted for this time period, as that is part of the issue being remanded for additional development.


ORDER

Entitlement to service connection for hypertension on a direct basis and as secondary to a service connected disability or Agent Orange/herbicide exposure is denied.

Entitlement to service connection on a presumptive and a direct basis and as secondary to hypertension for right ear hearing loss is denied.

From November 1, 2011, to January 21, 2013, a rating of 60 percent for coronary artery disease is granted.


REMAND

On review, the Board finds that additional development is necessary prior to the adjudication of the Veteran's claims for entitlement to an initial rating in excess of 30 percent prior to December 27, 2010, under DC 7005, an initial rating in excess of 60 percent from December 27, 2010, to August 29, 2011, under DC 7005, and an initial rating in excess of 60 percent after November 1, 2011, under DC 7011. 

The Veteran asserted that he received ongoing treatment for his pacemaker and receives yearly echocardiograms from a private physician at his VA examination in May 2016. These treatment records are not currently a part of the Veteran's claims file and may assist VA in making a determination as to the severity of the Veteran's injury over the course of the appeal period. 

A letter was initially sent to the Veteran requesting private medical records in April 2016, in accordance with the March 2016 Board Remand, but this letter was returned to VA. There was no indication the VA made further attempts to obtain this information. Thus, another letter must be sent to the Veteran.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for coronary artery disease. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

2. The case should then be reviewed by the AOJ on the basis of additional evidence, and the AOJ may request additional development if it finds that such is warranted.
 
3. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


